Citation Nr: 1819563	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  17-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder to include generalized anxiety disorder.

2. Entitlement to service connection for a psychiatric disorder to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1958 to October 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2017, the Veteran testified at a Board hearing via videoconference.

The Board notes that the RO has already reopened and denied on the merits the claim for service connection for a psychiatric disorder.  However, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim before proceeding to the merits on claim.  If the Board finds that no new and material evidence has been received, then that is where the analysis ends, and what the RO may have determined is irrelevant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a psychiatric disorder to include generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A July 1997 Board decision denied a claim for service connection for a psychiatric disorder.  

2. The evidence received since the July 1997 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder to include generalized anxiety disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The July 1997 Board decision that denied a claim for service connection for a psychiatric disorder is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).

2. New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder to include generalized anxiety disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c), (d) (2012).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

A claim for service connection for a nervous disorder was originally denied in a November 1993 rating decision because there was no evidence of the disorder in service or of a link between the disorder and service.  The Veteran appealed that decision.  In a July 1997 decision, the Board denied the claim for service connection for an acquired psychiatric disorder to include depression and bipolar disorder as there was no evidence of either disorder in service or until 1993 and no evidence of a link between either disorder and service.  That decision was final when issued.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).  

The pertinent evidence received since the July 1997 Board decision includes private medical records from the 1980s showing treatment for depression, and a September 2017 letter from a private physician stating that the Veteran had an episode of major depression in service and that first episode made him susceptible to future episodes later in life.  Also, the Veteran testified that he saw a civilian psychiatrist in his mid to late 20s, but that those records are not available.

Presuming the credibility of the evidence, the record now indicates that the Veteran's psychiatric disorder may be related to service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for a psychiatric disorder to include generalized anxiety disorder is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder to include generalized anxiety disorder is reopened.  To that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for a psychiatric disorder to include generalized anxiety disorder, the Board finds that further development is needed prior to a final decision in this case.

The Veteran asserts that he suffered a bout of depression in service when he was unable to visit his ill mother who thought that he had died.  He asserts that he did not report his depression due to the stigma associated with mental illness at that time but that he has suffered from depression ever since.

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of a psychiatric disorder.  Post service, private medical records starting in the 1980s show treatment for a psychiatric disorder.

At an October 2016 VA examination, the Veteran reported that his mother had bipolar disorder and as a result growing up he had been teased by other children which lead to stress and fights.  He reported that in service he stood out as the intelligent and sensitive one in his company.  He reported the incident involving his inability to visit his ill mother as the cause of his depression at that time with crying spells and panic attacks.  The examiner diagnosed the Veteran with generalized anxiety disorder.  The examiner opined that the Veteran's psychiatric disorder was not caused by or a result of service.  The examiner noted that the service treatment records do not show any treatment or diagnosis of a psychiatric disorder and VA medical records starting in 1993 first indicate treatment for a psychiatric disorder.  The examiner stated that without any in-service record of treatment there is no way of knowing if the Veteran's distress at that time reached the level of a psychiatric disorder.

In a September 2017 letter, a private physician opined that the Veteran had an episode of major depression in service and that first episode made him susceptible to future episodes later in life.  The physician observed that an episode of major depression predisposes one to the recurrence of future major depressive episodes.

While the Board appreciates the VA examiner's opinion, the Board finds that an addendum is needed.  At the time of the examination, the earliest relevant private medical records dated to 1993.  However, since that time additional relevant private medical records dating from the 1980s have been added to the claims file.  Also, a private physician has since opined that the Veteran's major depressive disorder is related to a major depressive episode in service.  Thus, the AOJ should ask the examiner for an addendum that addresses the above.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the October 2016 VA examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder to include generalized anxiety disorder had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner should discuss the private medical records dating from the 1980s that were added to the claims file.  The examiner should also discuss the September 2017 letter from the private physician who opined that the Veteran had an episode of major depression in service and that first episode made him susceptible to future episodes later in life.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

2. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


